UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Argued June 15, 2005
                              Decided July 14, 2005

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-3925

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Southern
                                               District of Illinois
      v.
                                               No. 03-CR-40074
DUSTIN M. BROKAW,
    Defendant-Appellant.                       J. Phil Gilbert,
                                               Judge.

                                    ORDER

    Dustin Brokaw was sentenced to a total of 42 months’ imprisonment after
pleading guilty to manufacturing marijuana, 21 U.S.C. § 841(a)(1), possessing a
firearm as an unlawful drug user, 18 U.S.C. § 922(g)(3), and possessing destructive
devices, 26 U.S.C. § 5861(d). Brokaw reserved the right to appeal the denial of a
motion to suppress and now argues that the search warrant used to search his
home was not supported by probable cause.

   Scott Meserole, the Sheriff of Edwards County, Illinois, received information
from a confidential informant that marijuana plants were drying in a shed where
Brokaw was living. On October 21, 2003, Meserole obtained a state warrant
authorizing a search of the shed for marijuana. When Meserole and a deputy
executed the warrant later that day, they discovered packaged marijuana as well as
methamphetamine, guns, ammunition, and what appeared to be two small bombs.
Since only the marijuana was anticipated, Meserole’s deputy obtained and executed
a second search warrant naming the additional items.
No. 04-3925                                                                   Page 2


   Brokaw moved to suppress, arguing that the affidavit for the first search
warrant failed to establish probable cause to believe that marijuana was in the
shed at the time the warrant issued. Meserole’s affidavit stated: “The applicant has
spoken with Edwards County Sheriff’s Department C/S #2003-1 on numerous
occasions over the few [sic] days.” The affidavit continued: “C/S #2003-1 told the
applicant that there was cannabis being dried in a shed on the . . . property.”
Brokaw argued that the phrase “the few days” failed to show that Sheriff Meserole
had spoken with his source recently, and that the affidavit also failed to specify
when the confidential source observed the marijuana. He argued that anything
seized during the first search should be suppressed because of these defects and
that everything seized pursuant to the second warrant was thus fruit of a poisonous
tree. The district court denied the motion.

   Brokaw renews his argument on appeal. An affidavit for a search warrant must
show “a fair probability that contraband or evidence of a crime will be found in a
particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1982). A reviewing court
should uphold a search warrant as long as the affidavit provided the issuing judge
with a substantial basis for finding probable cause. United States v. Newsom, 402
F.3d 780, 782 (7th Cir. 2005); United States v. Walker, 237 F.3d 845, 850 (7th Cir.
2001). We review de novo a district court’s determination that a warrant was
supported by probable cause. Newsom, 402 F.3d at 782.

    Here the district court properly upheld the warrant. Brokaw contends only that
the affidavit failed to establish that the information the judge was relying upon was
recent enough to establish probable cause. When the affidavit is based on
information received from an informant, the interval of time between when the
affiant received the information and when his warrant was obtained is one factor
the issuing judge should consider in determining whether probable cause exists.
United States v. Mykytiuk, 402 F.3d 773, 776 (7th Cir. 2005). Nonetheless, the
affidavit supporting a warrant must be read in “a common-sense manner.” Gates,
462 U.S. at 238. The phrase “the few days” is obviously an error, but a
typographical error in the affidavit does not ordinarily render a search warrant
invalid. See United States v. Jones, 208 F.3d 603, 608 (7th Cir. 2000). The district
court found that Sheriff Meserole meant to say that he had spoken with the
informant within “the last few days” or “the past few days,” and these indeed seem
the most sensible interpretations of the language. Brokaw argues that the phrase
could also be interpreted to mean that Sheriff Meserole had spoken with the
informant over “a few days” at some unspecified point in the past and that the
affidavit thus fails to show that the information was current. But Brokaw’s
interpretation ignores the presence of the word “the” in the affidavit. It would
make little sense for Meserole to have said that he spoke with the informant “on
numerous occasions over a few days” if what he really meant was that the two
conversed at some unspecified time in the past. Moreover, a reasonable reading of
the affidavit suggests that the informant observed the marijuana within the same
No. 04-3925                                                                  Page 3

last or past few days. Brokaw’s suggestion that the informant could have seen the
marijuana weeks or months before reporting his observations to Sheriff Meserole is
a far more strained reading of the affidavit.

    We agree with the district court that the common-sense interpretation of the
affidavit is that Sheriff Meserole spoke with the informant within a few days of
applying for the search warrant, and that the informant told him that marijuana
plants were presently “being dried” in the shed. Finally, we add that Sheriff
Meserole and his deputy while acting in good faith tried to comply with the warrant
requirement, even going so far as to apply for a second search warrant when much
of the additional evidence they discovered during the execution of the first warrant
was contraband and could have been seized without an additional warrant. See
United States v. Leon, 468 U.S. 897, 923 (1984).
                                                                         AFFIRMED.